STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               April 6, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
MICHAEL PRICE,                                                                OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-1272 (BOR Appeal No. 2048546)
                   (Claim No. 2013007996)


KINGSFORD MANUFACTURING COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Michael Price, by Pat A. Nichols, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Kingsford Manufacturing Company, by
Gary W. Nickerson and James W. Heslep, its attorneys, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated November 22, 2013, in
which the Board affirmed a June 11, 2013, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s October 15, 2012,
decision to reject the claim. The Court has carefully reviewed the records, written arguments,
and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Price, an employee for Kingsford Manufacturing Company, injured his left knee at
work on September 20, 2012. Thereafter, Mr. Price was escorted by ambulance to Davis
Memorial Hospital for an evaluation of his left knee. The report from Davis Memorial Hospital
stated that the impression was internal derangement of the left knee. Mr. Price reported to
Richard Topping, M.D., for an evaluation of his left knee. Dr. Topping opined, based upon MRI
evidence, that Mr. Price suffered a dislocation of knee and a tear of the meniscal cartilage on
September 20, 2012. Mr. Price filed for workers’ compensation benefits and his claim was
denied. The claims administrator determined that Mr. Price’s injury was idiopathic in nature and
was not a result of his employment with Kingsford Manufacturing Company. Mr. Price
protested. Statements were taken from Michael Bryant, Mr. Price’s boss, and his coworkers Tom
Fitzgerald, Jim Bedford, Larry Streets, and Kenny Pooling. All of the testimony indicated that
Mr. Price was walking when he suddenly fell to the floor. No one could identify any place where
Mr. Price slipped or tripped. In addition, Mr. Price was not carrying any materials or
maneuvering around any object.

        The Office of Judges determined that Mr. Price failed to establish that his injury was
received in the course of and as a result of his employment with Kingsford Manufacturing
Company. The Office of Judges noted that the testimony of record established that Mr. Price
was working on maintaining equipment during a scheduled shut-down period at the facility.
After welding a piece of material on a machine, Mr. Price stood up and proceeded to walk across
the facility's concrete floor in order to obtain more material. The Office of Judges determined
that the injury occurred while Mr. Prince was walking across the floor and his left knee gave out.
This caused him to fall to the floor. The Office of Judges found that there was nothing upon
which he had tripped and that he was not carrying any materials at the time when his left knee
gave out. As such, the Office of Judges determined his injury was idiopathic and not the result of
his employment with Kingsford Manufacturing Company. The Board of Review adopted the
findings of the Office of Judges and affirmed its Order.

        We agree with the findings of the Office of Judges and conclusions of the Board of
Review. Mr. Price has not established that his injury was the result of his employment with
Kingsford Manufacturing Company. His injury occurred at work, but it was in no way a result of
his work. Mr. Price was not lifting any object, maneuvering around any object, or carrying any
object. He did not trip or slip. He also did not identify any work condition that precipitated his
injury. The testimony of Mr. Price and his coworkers establishes that he was simply walking
when his knee gave out. Since the injury was idiopathic in nature it was not in error for the
claims administrator, the Office of Judges, and Board of Review to reject the claim.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: April 6, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II